 

Case 2: 19- -GV- 00682-RSM Document 2 Filed 05/07/19 Page 1of2

WAWD (Rev. 2/2018) IFP and Written Consent

UNITED STATES DISTRICT COURT
Western District of Washington

HEATHER BARR wn CV 00682
Plaintiff ‘ FE SM

DECLARATION AND APPLICATION

 

 

 

 

 

 

 

 

 

vs a | TO PROCEED IN FORMA PAUPERIS
3 ‘ AND WRITTEN CONSENT FOR
abeph S. Prot | PAYMENT OF COSTS
Defendant(s)
DECLARATION AND APPLICATION TO PROCEED IN FORMA PAUPERIS
| (print your name) SoS. 2. fi gott | declare | am the plaintiff in this case; | believe lam
entitled to relief; and 1am unable to pay the costs of this proceeding or give security therefor. The nature of
yee is hee ( Vea as follows: — ode ce ald Curd HOV

 

MAY 07 2019 SP

In cuppoit of this application, | answer all of the following questions:

1. Are you presently employed? A 0

 

cuerK U8 Dist RT COURT
[] Yes Total amount of net monthly salary (take home pay) $ << —~ WESTERN DISTRICT OF WASHINGTON
7 Name and address ofemployer | M/ 4 -
Aw Date of lastemployment Total amount of last net monthly salary $

2. If married, is your spouse presently employed? oc manied

[1] Yes Total amount of spouse's net monthly salary ( MA home pay) $

Name and address of employer

 

[] No Date of spouse's last employment: {/ ih Total amount of last net monthly salary $

3. For the past twelve months, list the amount of money you and/or your spouse have received from any of
the following sources.

 

a. Business, profession or other self-employment $ Om

b. Income from rent, interest or dividends - $ ¢ )

c. Pensions, annuities or life insurance payments . $ O.

d. Disability, unemployment, workers compensation or public assistance $ — ©

e. Gifts or inheritances: $ OU: .
f. Money received from child support or alimony $ — k)

g. Describe any other source of income f | A $ QO

avr

Page 1 of 2
 

ide - a

Case 2:19-cv-00682-RSM Document 2 Filed.05/07/19 Page 2:of 2

+4, List the amount for each of the following for you and/or your spouse:

Cash onhand $ $6.()0 ‘Checking Account $ ( ) Savings Account $ (2

5. Do you and/or your spouse own or have any interest in any real estate, stocks, bonds, notes, retirement
plans, automobiles, or other valuable property (excluding ordinary household furnishings and clothing)?
if Yes, scribe the property and state its approximate value:

 

Yes 7 FT
- [J No 4 Tandy, hone 5 504,900.00

 

 

 

 

 

6. Are any persons dependent upon you or your spouse for support? If Yes, state their relationship t to you
or your spouse, and indicate how much is contributed toward their support each month. (Do not include
names of minor children. )

 

 

Cl Ye
he

 

 

 

 

7. Describe the types of monthly expenses you incur, such as housing, transportation, utilities, loan
_ payments, or other regular monthly expenses and the amount spent each month.

 

904, CD rcctey i /90.0

 

 

 

 

 

8. Provide any other information that will help explain why you cannot pay court fees and costs.

 

Jamon Public oer]

 

 

 

| declare under penalty of perjury that the foregoing is true and correct.

S/3/v01q__ MW llores. 5. Cate,

Executed on: (Date) —_ Signature of Plaintiff-
WRITTEN CONSENT FOR PAYMENT OF COSTS UNDER LOCAL RULE CR3(c)

L, (print your name) Jaseph S. Pigat ¢

hereby consent that any recovery in damages that | may receive in the above-captioned cause may be :
reduced, if so directed by the court, in such an amount as is necessary for payment of the unpaid fees and
costs which are taxed against me in the course of this litigation.

SL7/2014 Hy Ora § Caaf

Executed on: (Date) Signatpire of Plaintiff (
Page 2 of 2

 
